United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1610
                                    ___________

Joe B. Butler, Jr.,                      *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * Eastern District of Arkansas.
T. C. Outlaw, Warden, FCI —              *
Forrest City,                            *      [UNPUBLISHED]
                                         *
              Appellee.                  *
                                    ___________

                              Submitted: December 28, 2009
                                 Filed: January 5, 2010
                                  ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Federal inmate Joe Butler appeals the district court’s1 denial without prejudice
of his petition for a writ of habeas corpus, filed under 28 U.S.C. § 2241. Upon careful
review, we conclude the court did not abuse its discretion in denying relief for failure




       1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.
to exhaust administrative remedies. See Kendrick v. Carlson, 995 F.2d 1440, 1447
(8th Cir. 1993) (standard of review). We affirm. See 8th Cir. R. 47B.
                       ______________________________




                                      -2-